Citation Nr: 0400866	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  01-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1952.  He died in May 1999 and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 decision by the RO in Manchester, 
New Hampshire which denied the appellant's claim for 
entitlement to additional monthly DIC pursuant to 38 U.S.C.A. 
1311(a)(2).  A hearing was held before a decision review 
officer at the RO in March 2003.  


FINDINGS OF FACT

1.  On January 14, 1993, the RO received the veteran's claim 
for service connection for interstitial fibrotic lung 
disease; pursuant to the veteran's claim, a January 1998 RO 
decision granted service connection for interstitial fibrotic 
lung disease with a 100 percent evaluation, effective January 
14, 1993; the veteran was notified of this decision, he did 
not appeal, and that decision became final.

2.  There is no express or implied claim before the Board 
that the initial January 1998 rating decision which granted 
service connection for lung disease was clearly and 
unmistakably erroneous in the assignment of January 14, 1993 
as the effective date of service connection.

3.  Pursuant to her June 1999 claim, the RO granted the 
appellant entitlement to service connection for the cause of 
the veteran's death, including payment of DIC benefits in a 
June 1999 rating decision.

4.  Based upon consideration of the evidence on file at the 
time of the veteran's death, the veteran was not in receipt 
of, or entitled to receive, a total rating (either schedular 
or based upon TDIU) for eight or more years preceding his 
death.


CONCLUSION OF LAW

The criteria for additional DIC, pursuant to 38 U.S.C.A. § 
1311(a)(2), have not been met.  38 U.S.C.A. §§ 1311(a)(2), 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.5(e), 3.400, 20.1106 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there could be situations where that 
the VCAA could not affect a pending matter.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001)(en banc).  The Court 
has held that the VCAA was inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  When there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

As will be discussed in greater detail below, there is a 
final decision that would preclude entitlement to the benefit 
sought in this appeal in the absence of clear and 
unmistakable error (CUE).  The Court's decision in Livesay 
makes clear that the VCAA does not apply to claims predicated 
on CUE.  

Factual Background

Records on file reflect that the appellant and the veteran 
were married in July 1951, and were still married when he 
died in May 1999.  At the time of his death, his only 
established service-connected disability was interstitial 
fibrotic lung disease, rated 100 percent disabling.

A November 1990 private bronchoscopy report from Lahey Clinic 
Medical Center reflects a diagnostic impression of 
interstitial pulmonary fibrosis.  A May 1991 private 
pulmonary treatment note shows that the veteran was doing 
fairly well clinically, and could perform his daily 
activities and walk on flat ground.  The examiner indicated 
that the veteran was a questionable candidate for a lung 
transplant.  This evidence was received in November 1996, and 
August 2001.

On January 14, 1993, the RO received the veteran's initial 
claim for service connection for a lung disorder.

By a letter dated in April 1993, a private physician, T. R. 
Wu, MD, indicated that he first treated the veteran in 1990, 
at which time he complained of three years of dyspnea on 
exertion.  He said that the veteran was being treated with 
Prednisone, and he had been clinically stable for the past 
two years.  He stated that he last saw the veteran in 
September 1992 at which time he was doing quite well.

In a January 1998 decision, the RO granted service connection 
for interstitial fibrotic lung disease with a 100 percent 
evaluation, effective January 14, 1993, based on a 
determination that the veteran's current lung disorder was 
caused by in-service asbestos exposure.  The veteran was 
notified of this decision and he did not appeal.

The veteran died in May 1999; his death certificate reveals 
that the causes of death were cardiorespiratory arrest and 
pulmonary fibrosis/asbestosis.

In June 1999, the RO received the appellant's claim for DIC 
benefits.

In a June 1999 rating decision, the RO granted entitlement to 
service connection for the cause of the veteran's death, 
including payment of DIC benefits.  By a letter to the 
appellant, the RO informed her that she had been awarded the 
basic level of DIC benefits, but that a decision regarding 
entitlement to the enhanced DIC rate had been deferred 
pending the completion of litigation in the case of Hix v. 
West.

In a March 2001 rating decision, the RO denied entitlement to 
payment of additional monthly DIC compensation pursuant to 38 
U.S.C.A. § 1311(a)(2).  The instant appeal then ensued.

By a letter dated in June 2001, the appellant essentially 
asserted that the veteran was very disabled due to his 
service-connected lung disorder for many years prior to his 
death, and that he should have been rated 100 percent 
disabled due to a service-connected disability for at least 
eight years prior to his death.  

The appellant reiterated her assertions in subsequent 
statements and at a March 2003 RO hearing.  At this hearing, 
the appellant's representative contended that the veteran was 
hypothetically entitled to a 100 percent disability rating 
for eight years prior to his death.

By a letter dated in October 2003, the appellant stated that 
the veteran retired in 1987 because he could no longer work.  
She said that it took more than three years of investigation 
to learn the cause of his disability.

By a statement dated in December 2003, the appellant's 
representative contended that the veteran was entitled to 
receive a 100 percent disability rating from 1991 until the 
date of his death.

Analysis

The governing statute provides that increased DIC may be paid 
to a surviving spouse if the veteran at the time of death was 
in receipt of or was entitled to receive (or but for the 
receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding death.  In 
determining the period of a veteran's disability for purposes 
of the preceding sentence, only periods in which the veteran 
was married to the surviving spouse shall be considered.  
38 U.S.C.A. § 1311(a)(2) (West 2002); 38 C.F.R. § 3.5(e) 
(2003).

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2), 1318 and certain cases involving 
individuals whose VA benefits have been forfeited for treason 
or subversive activities, issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1106 (2003).  Hence, in this case, the appellant's claim 
will be decided with regard to prior dispositions of the 
issues during the veteran's lifetime, since her claim has 
been filed under 38 U.S.C.A. § 1311(a)(2).

The appellant essentially contends that the veteran was 
hypothetically "entitled to receive" compensation for a 
service-connected disability that was rated 100 percent 
disabling for eight years prior to his death, and that she is 
therefore entitled to an enhanced rate of DIC.

The law provides that the effective date for an award of 
service connection and compensation, based on an original 
claim, is the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400 (b)(2) (2003).  
That is, if a claim for service connection is filed more than 
a year after service, as was the situation in the veteran's 
case, service connection may be effective from a date no 
earlier than the date the VA receives the claim for the 
benefit, which in this case was January 14, 1993.

The veteran did not appeal the effective date assigned in the 
January 1998 rating decision, and that decision became final.  
38 U.S.C.A. § 7105(c) (West 2002).  Thus his 100 percent 
service-connected disability rating was in effect from 
January 1993 until his death in May 1999, a period of less 
than eight years.

Since the January 1998 decision is final, it can be set aside 
only by a finding of CUE.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2003).  There has 
been no allegation of error in the January 1998 decision.  In 
the absence of such error, the Board is bound by the 
effective date established in that decision.  Because the 
effective date, January 14, 1993, is less than eight years 
prior to the veteran's death, he was not in receipt of the 
100 percent rating for the requisite period for purposes of 
benefits under 38 U.S.C.A. § 1311.  

The Board has noted the appellant's contentions that the 
veteran was totally disabled by interstitial lung disease for 
many years prior to 1993.  However, she relies on evidence 
that was not of record at the time of the rating decision 
that established the January 14, 1993 effective dated.  In 
any event, the veteran would not have been entitled to an 
effective date for the grant of service connection prior to 
the date of his claim.  There is no allegation, or evidence, 
that he submitted a claim prior to January 14, 1993.

The law, and not the evidence, is dispositive of the outcome 
of this case.  As a matter of law, there is no entitlement to 
additional DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2), 
and the appellant's claim must be denied.  Sabonis v.Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional DIC benefits pursuant to 
38 U.S.C.A. § 1311(a)(2) is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



